ACCEPTED
                                                                                                 03-15-00429-CV
                                                                                                       12693492
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                      Draper, et al. v. AMS, No. 03-15-00429-CV                            9/14/2016 11:38:00 AM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
    “A guaranty must be strictly construed and a guarantor cannot be liable for the
    modification to the guaranty made without the guarantor’s consent.”
           McKnight v. Virginia Mirror Co,. Inc., 463 S.W.2d 428, 430 (Tex.FILED
                                                                            1971)IN
                                                          3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
              Operative Provision of the Guaranty executed    by  the
                                                          9/14/2016 11:38:00 AM
                       “Individual Guarantors” (CR 27-30)     JEFFREY D. KYLE
                                                                   Clerk
    I, [Individual Guarantor] (hereinafter referred to as the "Guarantor") residing at [address],
    for and in consideration of your extending credit at my request to Assistant Pro, Inc., a
    Texas corporation (hereinafter referred to as the "Purchaser"), of which I am a
    shareholder, personally guarantee to you the payment of twenty five percent (25%) all
    amounts due to Austin Manufacturing Services L.P. Inc., a Texas Limited Partnership,
    under Purchase Order 1682 for the purchase of 5000 Golf Guru units (hereinafter
    "Guaranteed Portion").

    I hereby agree to pay such Guaranteed Portion punctually if default in payment thereof is
    made by the Purchaser.

                           Excerpts from PO 1682 (Supp. CR 5)




        “Note: to be shipped direct to customer from AMS”


          Excerpts from Trial Record re “amounts due” under PO 1682

•   Ex. 70 (6RR 697-853)(showing no amounts due under PO 1682)
•   Ex. 81 (AMS shows zero balance due under PO 1682)(6RR 908)
•   Ex. 82 (AMS shows zero balance due under PO 1682)(6RR 909) (same as Ex 141 (6RR 424-36)
•   Ex. 94 (Ex. to Orig. Pet. shows no “aging amounts due” under PO 1682)(SCR 12-16; 6RR 1045)
•   Wallace (AMS’ “guy on accounting”): amounts remained due on other POs, but a “zero balance”
    remained due under PO 1682 (2RR 329)
•   Scoggins (AMS’ president) (POs showing 1682 “do not appear in the aging” (2RR 150)

      No AMS Exhibits/testimony show any amounts due under PO 1682